Case: 7:17-cr-00001-KKC-EBA Doc #: 280 Filed: 05/05/20 Page: 1 of 2 - Page ID#: 914




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                    AT PIKEVILLE

 UNITED STATES OF AMERICA,                  )
                                            )      CRIMINAL NO. 7:17-01
               Plaintiff,                   )
 v.                                         )
                                            )      OPINION AND ORDER
                                            )
 DEVONTEA M. FONTENEAU,                     )
                                            )
               Defendant.                   )

                                         ** ** ** ** **

        This matter is before the Court on two identical motions (DE 276, 277) by defendant

 Devontea M. Fonteneau. By judgment dated February 5, 2018, the Court sentenced

 Fonteneau to 72 months after he pleaded guilty to conspiring to distribute crack cocaine.

 With both motions, Fonteneau now asks the Court to order that he receive credit toward his

 sentence for the time he claims that he served in federal custody prior to his sentencing.

        Whether a defendant is entitled to credit for time served on a federal sentence is

 controlled by 18 U.S.C. § 3585(b). The language of that statute reads:

         A defendant shall be given credit toward the service of a term of
        imprisonment for any time he has spent in official detention prior to the date
        the sentence commences


               (1) as a result of the offense for which the sentence was imposed; or

               (2) as a result of any other charge for which the defendant was
                   arrested after the commission of the offense for which the sentence
                   was imposed;

        that has not been credited against another sentence.


 18 U.S.C. § 3585(b).
Case: 7:17-cr-00001-KKC-EBA Doc #: 280 Filed: 05/05/20 Page: 2 of 2 - Page ID#: 915




    However, “[a]fter a district court sentences a federal offender, the Attorney General,

 through the BOP, has the responsibility for administering the sentence.” United States v.

 Wilson, 503 U.S. 329, 335 (1992). Thus, any request for credit for time served prior to

 sentencing under 18 U.S.C. § 3585(b) must first be made to the Attorney General through

 the BOP upon imprisonment after sentencing. Rogers v. United States, 180 F.3d 349, 357–

 58 (1st Cir. 1999). See also Barker v. Barnhart, No. 18-5969, 2019 WL 4391453, at *3 (6th

 Cir. June 4, 2019).

    Fonteneau does not state that he has utilized the BOP’s administrative process to

 request credit for time served. See 28 C.F.R. § 542.10 et al. If, after exhausting all BOP

 procedures, he is dissatisfied with the BOP’s final decision, he may seek judicial review of it

 by filing a petition under 28 U.S.C. § 2241. See Rogers, 180 F.3d at 358; Barker, 2019 WL

 4391453, at *3

        Accordingly, the Court hereby ORDERS that Fonteneau’s motions asking that the

 Court order that he receive credit for time served prior to his sentencing (DE 276, 277) are

 DENIED.

        Dated May 5, 2020




                                               2
